Citation Nr: 0904897	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  06-17 814A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army 
from August 1966 to April 1969.  Service in the Republic of 
Vietnam is indicated by the record. 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana which denied service connection for 
PTSD.  

In March 2007, the Veteran presented testimony at a personal 
hearing conducted at the New Orleans RO before a Decision 
Review Officer (DRO).  A transcript of this hearing has been 
associated with the Veteran's claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further evidentiary development.  

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) credible supporting evidence that a claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between the current PTSD symptomatology and 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2008); see also Moreau v. Brown, 9 Vet. App. 389 (1996).

In this case the evidence of record indicates that the 
Veteran has been diagnosed with PTSD. 

With respect to the crucial element (2) pertaining to in-
service stressors, the Veteran's service personnel records 
indicate that his military assignments included duties as a 
mechanic and a cook.  The service records do not indicate 
combat participation, combat injury or receipt by the Veteran 
of a combat citation.

The Veteran has submitted multiple statements describing the 
circumstances surrounding his alleged stressors.  
Specifically, the Veteran has indicated that: 1) his friend 
from basic training died during a mortar attack; 2) he 
delivered sandwiches to soldiers at the perimeter of the U.S. 
Army's Long Binh Post during a firefight in late February or 
early March 1968; 3) his military duties included cleaning 
body parts out of damaged vehicles around November 1967; 4) 
he witnessed disturbing images at a field hospital in 1968; 
5) he was shot at and witnessed a dead body/bodies while 
transporting propane tanks from Ton San Nute Air Base in 
February 1968, and; 6) he was stationed at Long Binh during a 
January 31, 1968 attack. 

Concerning the Veteran's first alleged stressor, the Board 
notes that the RO conducted a thorough review of the 
Veteran's service personnel records, including his basic 
training orders, and determined that the Veteran did not 
attend basic training with anyone that matched the 
description of his friend.  Furthermore, the RO found that no 
one matching the description of the Veteran's friend was 
killed in Vietnam.  

Concerning the second, third, fourth and fifth stressor 
statements, the lack of detail the Veteran has provided 
surrounding these stressors makes verification impossible.  
For example, with respect to the second stressor statement, 
the Veteran's service personnel records indicate that he was 
an auto repairman from October 1967 to July 1968.  The Board 
notes that the Veteran has not cogently explained how or why, 
as a mechanic, he was preparing and delivering food to 
soldiers participating in a firefight.  Nor has the Veteran 
identified any of the deceased or injured that would allow 
for verification of his third, fourth and fifth stressor 
statements.  Finally, in the absence of reported injury, the 
Veteran's statement that he was shot at is incapable of 
verification.  On remand the Veteran should be afforded an 
opportunity to provide additional information about his 
identified stressors.  

Concerning the Veteran's sixth stressor statement, in support 
of his claim the Veteran has submitted an internet article 
describing a January 31, 1968 attack on the ammunition supply 
depot at Long Binh.  A review of the Veteran's service 
personnel records indicate that he was stationed at Long Binh 
during the approximate time of the attack.  Accordingly, the 
Board finds that the Veteran's claimed stressor of exposure 
to an enemy attack on January 31, 1968 has been sufficiently 
corroborated.  See e.g. Pentecost v. Principi, 16 Vet. App. 
124 (2002) (finding that records supporting Marine veteran's 
presence with his unit at Da Nang at a time when his unit was 
attacked was sufficient to corroborate the stressor, without 
specifically showing his personal participation); see also 
Suozzi v. Brown, 10 Vet. App. 307 (1997) (in requiring 
corroboration of every detail, including the Veteran's 
personal participation, VA defined "corroboration" too 
narrowly).

Because there is competent medical evidence of a diagnosis of 
PTSD, corroboration of a claimed stressor, and an indication 
that the two may be related, a VA examination and opinion as 
to whether the Veteran has current PTSD attributable to the 
corroborated stressor is warranted.  See 38 C.F.R. §§ 
3.159(c)(4), 3.304(f). 

In addition, the Veteran should be provided the opportunity 
to submit any additional information he deems relevant to 
establishing any additional claimed stressors.  If any newly 
received information regarding any additional claimed 
stressors is sufficiently specific, the RO should request 
verification from the U.S. Army and Joint Services Records 
Research Center (JSRRC).

Accordingly, the case is REMANDED for the following action:

1.  VBA should contact the Veteran and ask 
that he provide more detail concerning the 
stressor incidents that involve deceased 
and injured service personnel and exposure 
to gunfire.  That is, he should indicate, 
as specifically as possible, the dates, 
locations, military units and persons 
involved in each stressful incident.  

2.  If, and only if, sufficient 
information capable of verification is 
provided by the Veteran concerning his 
claimed stressors, in addition to the 
stressor concerning the January 31, 1968, 
attack on the ammunition depot at Long 
Binh, VBA should then contact the U.S. 
Army & Joint Services Records Research 
Center (formerly known as USASCRUR) and 
ask that organization to attempt to verify 
these additional stressor(s). 

3.	Thereafter, the RO must schedule the 
Veteran for a comprehensive VA psychiatric 
examination to determine whether the 
Veteran has PTSD as the result of a 
verified stressor(s) from military service 
which is consistent with the criteria of 
DSM-IV.  In addition to any additional 
stressor(s) considered verified by the RO, 
the examiner must also consider whether 
the Veteran has PTSD as the result of the 
January 31, 1968 attack on the ammunition 
supply depot at Long Binh.  The entire 
claims file and a copy of this remand must 
be made available to the examiner.  The 
examiner must specifically note that the 
claims file has been reviewed.  The 
examiner must also address each of the 
DSM-IV criteria for PTSD and explain 
whether the Veteran does, or does not, 
meet them.  A complete rationale for all 
opinions must be provided.  

4.  After taking any further action it 
deems necessary, VBA should then 
readjudicate the Veteran's claim of 
entitlement to service connection for 
PTSD.  If the benefit sought on appeal 
remains denied, VBA should provide the 
Veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




